 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association Pipe Fitters Local Union No. 539and United Association Plumbers & GasfittersLocal Union No. 15,both affiliated with the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIO,and MechanicalContractors Association of Minneapolis,Inc., et al.andAmerican Boiler Manufacturers AssociationUnited Association Pipe Fitters Local Union No. 539affiliatedwith the United'Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO (Lamb Plumbing&Heating Co.,et al.)andAmerican Boiler ManufacturersAssociation.Cases 18-CE-5 and 18-CC-144September27, 1967SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING,BROWN,AND JENKINSOn August 5, 1965, the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding,' finding,inter alia, (1)that no issue was before it concerning the legality,under Section 8(e) of the National Labor RelationsAct, as amended, of the fabrication clause in the1963 collective-bargaining agreements betweenRespondent Local Union No. 539 and RespondentEmployers because the General Counsel had not al-leged in the complaint, nor urged at the hearing, thatthis clause wasper seunlawful; and (2) that noadhocagreement violative of Section 8(e) was enteredinto, and Respondent Local Union No. 539 did notviolate Section 8(b)(4)(A) or (B), with respect to theTonka Toys Construction project.On October 6, 1966, the United States Court ofAppeals for the Eighth Circuit issued its opinion2 inwhich it vacated and set aside the Board's findingsthat no 8(e) violations occurred and that there wereno Section 8(b)(4)(A) or (B) violations with respectto the Tonka Toys project. The court remanded thecase to the Board with directions to determine thelegality of the fabrication clause, an issue which thecourt held had been fully litigated; to reexamine, inthe light of such determination, the issues appealedto the court by the Charging Party; and for furtherproceedings consistent with the views expressed inthe court's opinion.154 NLRB 314, Members Fanning and Brown concurring in parts366 F 2d 823 No review was sought of the Board's additionalfindings that (1) Respondent Local Unions No 539 and 15, and Respond-ents Contractors Association and its member-contractors violated Sec8(e) of the Act by including the original fair standards clause in their 1963collective-bargaining agreements, (2) Respondent Local Union No 15did not otherwise violate the Act, (3) Respondent Local Union No 539and Burnice's, Inc , did not violate Sec 8(e), and Respondent LocalThe Board has reconsidered its original Decisionand Order with respect to the issues remanded inthe light of that court's opinion,and also of theSupreme Court'sopinionsinNational WoodworkManufacturers Association, et al. v. N.L.R.B.,386U.S. 612, andHouston Insulation Contractors As-sociation v. N.L.R.B.,386 U.S. 664, which bearupon the issues in this case.1.THE ALLEGED 8(e) VIOLATIONSA. TheFabrication ClauseThe record establishes that Local Union No. 539represents steamfitters, gas fitters, and oil burnermechanics under collective-bargaining agreementswith the Contractors Association for its membersand also signed by other nonmember mechanicalcontractors in the Minneapolis area. Prior to 1957,most of the external or"trim" pipingon boilers tobe installed in this area was shipped from the facto-ry separately from the boilers, and attached at thejobsiteby members of Local Union No. 539.Packaged boilers, with trim piping attached at thefactorywere introduced in 1951, and their usegradually increased until 1963, when they totaled60 to 70 percent of all boiler installations in thearea.As attaching trim piping on each boiler at thejobsite provided two men with 2 days' work, the ad-vent of packaged boilers resulted in a decrease ofwork for members of the Union. The Union there-fore requested, in 1959 and 1961, and finally ob-tained in its 1963 agreement with the ContractorsAssociation and other independent mechanical con-tractors in the, area, a fabrication clause which pro-vided, in substance, that, "As a primary workingcondition," trim piping "shall be fabricated on thejob site or in the shop of the employer signatoryhereto by employees covered by this agreement."As directed by the court of appeals, we have con-sidered the legality of this clause under Section 8(e)of the Act, and we find that under the guidelinesestablished by the Supreme Court in theNationalWoodworkandHouston Insulationcases,supra,the clause was not violative of Section 8(e). Theprovisions of this clause, as well as the circum-stances surrounding its adoption, are similar tothose in the companion case remandedsimultane-ously by the court of appeals and reconsideredherewith. -I This clause, like the one in that case, ap-plied only to work performed by employees of em-ployers in the Contractors Associationmultiem-Union No 539 did not violate Sec 8(b)(4) withrespect to Burnice's, Inc ,and (4) Respondent Local Union No 539 did not violate Sec 8(b)(4) withrespect to the Midwest Oil and the Pure Food and Drug projectsM1United Association Pipe Fitters Local Union No 455, et al and StPaul Association of Plumbing, Heating, and Mechanical Contractors,Inc , et al(American Boiler Manufacturers Association),167 NLRB602167 NLRB No. 80 PIPE FITTERSLOCAL 539ployer unit and employees in single-employer unitswhose employers had agreed to this clause in theircontracts with Local Union No. 539. Moreover, thetrim-piping work had traditionally been performedon the construction site by employees in such unitsrepresented by Local Union No. 539; the advent ofpackaged boilers had a direct impact on the amountof such work available to them; and the Union'ssole object in negotiating the fabrication clause wasto preserve and reacquire such work for the unitemployees of the contracting employers. There isno evidence that the tactical object of the clausewas the packaged-boiler manufacturers or any otheremployers. Accordingly, we conclude that the fabri-cation clause was a primary work-preservationclause,and therefore outside the scope of Section8(e) of the Act.4B.TheAlleged AdHoc AgreementsWe also affirm the Board's finding,in its originalDecision,that no subsequentad hocagreementswere entered into at any of the projects here in-volved interpreting or applying the fabricationclause in a manner prohibited by Section 8(e). Asthe Board found,when representatives of the Unionlearned that packaged boilers had been ordered forinstallation at these projects,they protested thatthiswas contrary to the fabrication clause, andrequested or demanded that the trim piping beremoved from the packaged boilers which had beenordered.However,the contractors at these projectsdid not agree to the Union'sdemands,and thepackaged boilerswere installed as deliveredwithout delay.Therefore,as no agreements toremove piping were reached, we affirm the originalfinding that this conduct did not constitute the en-tering into of new agreements within the meaning ofSection 8(e).II.ALLEGED VIOLATIONS OF SECTION 8(b)(4) ATTHE TONKA TOYS PROJECTThe record shows that Lamb Company, amember of the Contractors Association and a partyto the 1963agreementwith Local Union No. 539,through its area agent Heinen Company,ordered apackaged boiler to be installed in the Tonka Toysbuilding project. The boiler was delivered aboutOctober 1, 1963. UnionRepresentativeTufte, onor about that date, went to the jobsite, where hespoke to Harper, Lamb Company's supervisor, inthe presenceof Lantto,its foreman and a member607of the Union. Tufte stated, in effect, that certainitems would have to be removed from the boiler be-fore it could be installed, and asked Harper whetherhe had a copy of the Union's agreement. WhenHarper said he did not, Tufte pointed out items tobe removed and then reinstalled by members ofLocal Union No. 539 and stated that, if this werenot done he would have to pull his men off the job.Tufte also told the Heinen Company president thatcertain piping on the boiler at the Tonka Toys pro-ject would have to be removed and reattached, andthat"allmanufacturers of this equipment orrepresentatives of equipment coming in, wouldhave to comply with this [fabrication]clause." Helater told the Lamb Company president that "thistrim piping was something that we had threshedover in regards to our contract when we negotiateditand we were wondering as to how long it wasgoing to be before we were going to be entitled to dothis type of work." The boiler was installed by em-ployees of Lamb Company, without any delay ordisassembly.The Board's original Decision found that Tufte'sthreat to Harper,in the presence of Lantto,that hewould pull his men off the job if certain items werenot removed from the boiler was not for an objectproscribed by the Act. In our view Tufte's sole ob-ject in the course of this incident was to implementthe fabricationclauseat the Tonka project by secur-ing the assignmentof trim-piping work by LambCompany to its own employees. We have foundabove that the fabrication clause was a lawful pri-mary agreement. As Lamb Company was a memberof the Contractors Association and a signatory tothe 1963 agreement,its employees were in the As-sociation unit representedby Local Union No. 539.It is apparent from all the circumstances that theUnion's aim,by the conducthere in issue, was topreserve or obtain for employees in this unit workwhich they had historically performed and toprevent the assignment of such work to employeesoutside the unit.We affirmthe Board's original find-ing, therefore,that the dispute was primary, andthat the evidence fails to establish that the conductof Local Union No. 539 in the course of the TonkaToys incident was violative of the Act.ORDERAccordingly,we affirm the Board'sDecision andOrder dismissing the complaint with regard to theissues remanded.JThe referencein the fabrication clause to the performance of suchwork in theshop of theemployer does not changeits primarynature SeeUnited AssociationPipe Fitters Local Union No, 455, supra,fn 5